DETAILED ACTION
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is based on Amendment filed dated September 29th, 2021, and an interview conducted on 12/09/2021 with the Applicants' representative Attorney Step0hen R. Yoder (Please refer to PTO-413B).

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this Examiner Amendment was given in an email (under the condition provided by 37 CFR 1.33 and 37 CFR 1.34 or Authorization provided through Form PTO/SB/439) and over telephonic discussion by Attorney Stephen R. Yoder (Reg. No. 58,118) on December 9th, 2021. 

4.	Claims 1-5, 10-14 and 19 are allowed. 




Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS: 
1.	(currently amended)  A method for microservice creation, the method comprising:
modifying a local environment in an integrated development environment executing on a computing system to construct a desired microservice;
recording commands entered while modifying the local environment;

compiling the list of changes into a recipe including commands and dependencies sufficient to assemble an operating system and software files that are sufficient to instantiate the desired microservice, with the recipe using a functionality to isolate different microservices from the desired microservice running in a common host, with the functionality to isolate the different microservices including executing a test suite with a recipe generator in order to test the operation of the desired microservice; [[and]]

determining files, additional microservices, and third-party software used during execution of the desired microservice;
determining a percentage of lines of code used to execute the desired microservice according to the determined files, additional microservices, and third-party software used during execution of the desired microservice;
compressing the list of changes by:
identifying groups of common commands; and 
expressing each group of common commands as a single command in the list of changes; and
responsive to a pre-determined percentage of lines of code being met, removing commands from the recipe associated with files, additional microservices, and third-party software that are not used during execution of the desired microservice.

2.	(previously presented)  The method of claim 1, wherein modifying the local environment includes modifying an existing local environment corresponding to an existing microservice, with the desired microservice including a modification of the existing microservice.



4.	(previously presented)  The method of claim 1, wherein the computing system includes a command translation database, with the command translation database being located in an integrated development environment (IDE).

5.	(previously presented)  The method of claim 1, wherein the functionality to isolate the different microservices further including determining files and additional microservices used during execution of the desired microservice. 

Claims 6-9.	(cancelled).  

10.	(currently amended)  A computer program product (CPP) comprising:
a machine-readable storage device; and
computer code stored on the machine-readable storage device, with the computer code including instructions and data for causing a processor(s) set to perform operations including the following:
modifying a local environment in an integrated development environment executing on a computing system to construct a desired microservice,
recording commands entered while modifying the local environment,
computing a list of changes from the recorded commands, the list of changes comprising commands that change the local environment, [[and]]
compiling the list of changes into a recipe comprising commands and dependencies sufficient to assemble an operating system and software files that are sufficient to instantiate the desired microservice, with the recipe using a functionality to isolate different microservices from the desired microservice running in a common host, with the functionality to isolate the different microservices including executing a test suite with a recipe generator in order to test the operation of the desired microservice, [[and]]

determining files, additional microservices, and third-party software used during execution of the desired microservice;
determining a percentage of lines of code used to execute the desired microservice according to the determined files, additional microservices, and third-party software used during execution of the desired microservice;
compressing the list of changes by:
identifying groups of common commands; and 
expressing each group of common commands as a single command in the list of changes; and
responsive to a pre-determined percentage of lines of code being met, removing commands from the recipe associated with files, additional microservices, and third-party software that are not used during execution of the desired microservice. 

11.	(previously presented)  The CPP of claim 10, wherein modifying the local environment includes modifying an existing local environment corresponding to an existing microservice, with the desired microservice including a modification of the existing microservice.

12.	(previously presented)  The CPP of claim 10, wherein modifying the local environment includes creating a new local environment corresponding to a new microservice, with the desired microservice including the new microservice.

13.	(previously presented)  The CPP of claim 10, wherein the computing system includes a command translation database, with the command translation database being located in an integrated development environment (IDE).

14.	(previously presented)  The CPP of claim 10, wherein the functionality to isolate the different microservices further including determining files and additional microservices used during execution of the desired microservice. 

Claims 15-18.  (cancelled).

19.	(currently amended)  A system for automated microservice creation, the system comprising:
an integrated development environment executing on a computing system, the integrated development environment comprising:
a local environment manager to manage local environments for development within the integrated development environment;
an integrated local environment shell in communication with the local environment manager and a development computer to facilitate modification of a given local environment to construct a desired microservice;
a change recorder in communication with the integrated local environment shell to record commands entered while modifying the given local environment and to compute a list of changes from the recorded commands, the list of changes comprising commands that change the given local environment; and
a recipe generator in communication with the change recorder to compile the list of changes into a recipe including commands and dependencies sufficient to assemble an operating system and software files that are sufficient to instantiate the desired microservice, with the recipe using a functionality to isolate different microservices from the desired microservice running in a common host, and with the functionality to isolate the different microservices including executing a test suite with the recipe generator in order to test the operation of the desired microservice;
a test suite in communication with the recipe generator to determine files, additional microservices, and third-party software used during execution of the desired microservice and to determine a percentage of lines of code used to execute the desired microservice according to the determined 
a change compressor to compress the of common commands and expressing each group of common commands as a single command in the list of changes; and
a command translation database in communication with the recipe generator, the command translation database comprising mappings between recorded commands in the list of changes that access files within the integrated development environment and file paths in a target microservice provisioning environment that correspond to the files within the integrated development environment; and
responsive to a pre-determined percentage of lines of code being met, removing commands from the recipe associated with files, additional microservices, and third-party software that are not used during execution of the desired microservice 

20.	(Cancelled). 
                                                          —o—o—o—
 


         ALLOWABLE SUBJECT MATTER
5.	The following is an examiner’s statement of reasons for allowance:
  	Based on the prior arts of record, and further search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 1, “determining files, additional microservices, and third-party software used during execution of the desired microservice; determining a percentage of lines of code used to execute the desired microservice according to the determined files, additional microservices, and third-party software used during execution of the desired microservice; compressing the list of changes by: identifying groups of common commands; and expressing each group of common commands as a single command in the list of changes; and responsive to a pre-determined percentage of lines of code being met, removing commands from the recipe associated with files, additional microservices, and third-party software that are not used during execution of the desired microservice” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of microservice and the recipe for that microservice are automatically created by modifying a local environment in an integrated development environment executing on a computing system to construct a desired microservice, recording commands entered while modifying the local environment, computing a list of changes from the recorded commands that change the local environment and compiling the list of changes into a recipe comprising commands and dependencies sufficient to assemble an operating system and software files that are sufficient to instantiate the desired microservice renders the pending independent claims allowable. Claims 2-5 and 11-14 are dependent upon claims 1 and 10 according to their respective statutory classes. Since the independent claims 1 and 10 are allowable, claims 2-5 and 11-14 are also allowable at least by virtue of the dependency relationship. 
	
6.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.


CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   /ZIAUL A CHOWDHURY/   Primary Examiner, Art Unit 2192                                                                                                                                                                                                    
                               12/18/2021